June 3, 2011 EDGAR FILING U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: First Investors Income Funds Fund For Income File Nos.002-89287; 811-03967 Ladies and Gentlemen: Enclosed for filing, pursuant to Rule 497(e) of the Securities Act of 1933, as amended (the “1933 Act”) are exhibits containing risk/return summary information in interactive data format for the Fund For Income (the “Fund”), a series of First Investors Income Funds.The exhibits reflect updated risk/return summary information for the Fund, as filed with the Securities and Exchange Commission pursuant to Rule 497(e) on May 19, 2011 (Accession Number: 0000898432-11-000684), which is incorporated herein by reference. If you have any questions or comments concerning the foregoing, please call me at (202) 778-9015. Very truly yours, /s/ Kathy Kresch Ingber Kathy Kresch Ingber Attachments Cc:Francine J. Rosenberger K&L Gates LLP
